Martin, J.
delivered the opinion of the 1 court, The plaintiff claimed a tract of land in r the possession of the defendant. The general issue was pleaded.
*173The plaintiff prayed for a mandamus to the register and receiver of the land office of the U. States at St. Helena court house, directing them to grant him a certificate of confirmation of the land sued for. The mandamus was refused, and he appealed.
It appears the mandamus was prayed form the appellant’s affidavit; that the certificate was necessary to him in the prosecution of his suit; that he had applied for it, and ithadbeen refused; and he was legally entitled to it.
Admitting the right of the appellant to the certificate, the consequent obligation of the register and receiver to grant it, and the authority of the district court to interpose in favour of the appellant against them, he must seek his remedy in a distinct suit against them, at their domicil; and if we are to be called upon to express an opinion against or in favour of either, it must be in a suit in which they are a party.
Any court may compel the production of evidence in the possession of any person not a party to the suit, by the delivery of a copy as the production of an original paper; but where ffie evidence is to be exacted, which the party from whom it is required contends he is not *174bound to grant, the right of the applicant must be acted on contradictorily, with the person who refuses, but not incidentally as a. suit in which he has no interest, and in a distant parish, to suit the convenience of the appellant.
Ripley and Conrad for the appellants— Hennen for the appellee.
It is therefore ordered, adjudged and decreed, that the appeal be dismissed,with costs.